Case 1:20-cv-00177-CMH-JFA Document 32 Filed 07/29/21 Page 1 of 12 PageID# 180



                IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


Darrin Jacobi McLean,
       Petitioner,

V.                                                                  I:20cvl77(CMH/JFA)

Commonwealth of Virginia,
       Respondent.

                                  MEMORANDUM OPINION


       Under consideration is the Commonwealth of Virginia's Motion to Dismiss Virginia state

prisoner Darrin McLean's("petitioner" or "McLean")petition for writ of habeas corpus, which

he filed pursuant to 28 U.S.C. § 2254. [Dkt. Nos. 26-28]. For the reasons explained below, the

Motion to Dismiss must be granted, and the petition must be dismissed.

                                         I. Background

       Petitioner is currently in custody pursuant to a judgment of the Circuit Court for the City

of Virginia Beach. [Dkt. No. 1]; Case No. CR16-3085-00,-01 ("Tr. Ct. Rec."). This judgment

entered following an October 18, 2017 bench trial after which a judge of that court found

McLean guilty of robbery and threatening to bomb or bum a structure. Tr. Ct. Rec. At a hearing

on February 5, 2018, the court sentenced petitioner to twelve years' incarceration with three

years of that sentence suspended. Id

       Petitioner appealed his convictions to the Court of Appeals of Virginia, challenging the

sufficiency of the evidence presented against him. Record No. 0200-18-1 ("Ct. App. Rec."). His

appeal was denied on October 23, 2018. Id In denying the appeal, the Court of Appeals

summarized the facts of the case as follows:
Case 1:20-cv-00177-CMH-JFA Document 32 Filed 07/29/21 Page 2 of 12 PageID# 181



      On June 14, 2016, Karen Phillips was working as the assistant manager of the
      Chartway Federal Credit Union on Kellam Road in Virginia Beach. The bank
      opens at 9:00 a.m., and no customers are permitted in the building before then.
      As Phillips was working at her desk behind the teller windows that morning, she
      noticed a black male enter the bank wearing a dark-colored jumpsuit and some
      sort of head covering. The man drew Phillips's attention because he was
      "wearing heavy clothing and it was summertime." Phillips described the clothing
      as a heavy, dark-colored jumpsuit. The man approached the teller counter and
      handed the teller a note that stated:

              There is a Bomb on this building
              Put the money in this bag Fast Because if I'm not out of here [illegible]
              then this place will blow. Don't give your life away over money and get
              everyone killed.

      When Phillips, who had already started toward the teller counter, arrived, the
      teller stepped back and opened her cash drawer. The man handed Phillips a dark
      canvas, grocery-style bag. "Because of the note[,]" Phillips took approximately
      $110 from the cash drawer, put it in the bag, and gave the man the bag. The man
      then left through the glass doors at the front entrance ofthe bank. Phillips then
      locked the door and summoned the police.

      Virginia Beach Police forensic specialist Katherine Policella arrived at the bank at
      11:02 on the morning of June 14, 2016, and began to process the scene for
      evidence, particularly fingerprints. The scene was secured when Policella arrived,
      and an officer was stationed at the glass doors. Policella recovered multiple latent
      fingerprints from the interior and exterior of the glass doors. Policella also
      collected the note the man had passed to the teller.

      Subsequent analysis ofsome of the fingerprints recovered from the interior ofthe
      glass doors indicated that they were from appellant's right thumb, index finger,
      and middle finger. Based on the fingerprint match and other investigation,
      Virginia Beach Police Detective McArthur-Evans obtained warrants for
      [petitioner's] arrest and a search warrant for his girlfriend's home. [Petitioner]
      was arrested at his girlfriend's house on June 16, 2016. During the search ofthe
      girlfriend's house. Detective McArthur-Evans found a pair of dark "coveralls"
      and a black grocery bag on the top shelf of the hall closet.

      Phillips was unable to identify [petitioner] at trial because of the way the robber
      was dressed; she could only describe what the robber looked like when he entered
      the bank. However, Phillips stated that the coveralls that the police recovered
      were "similar to the outfit" the robber wore. Likewise, the canvas bag looked like
      the canvas bag the robber had handed to her. The Commonwealth also presented
      evidence that the bank's interior glass doors are cleaned every weeknight after the
      bank has closed. Although appellant had an account at the bank,the last time he
Case 1:20-cv-00177-CMH-JFA Document 32 Filed 07/29/21 Page 3 of 12 PageID# 182



       had conducted a transaction at the Kellam Road branch had been on March 29,
       2016.


App. Ct. Rec.

       Petitioner moved for review by a three judge panel, a request that was denied on February

19,2019. 2019. Id. Finally, petitioner appealed his conviction to the Supreme Court of

Virginia, which refused his petition by order dated June 10, 2019. Record. No. 190287.

       On February 18, 2020, petitioner filed the instant petition. See Dkt. No. 1. He raises the

following claims':

   1. The Commonwealth's opening statement was inconsistent with the evidence produced at
      trial in the following ways:

           a. In its opening statement, the Commonwealth claimed that the robber stated there
              was a bomb in the bag he handed to the teller. [Dkt. No. 1] at 5, 21. During trial,
              however,the "Commonwealth witness clearly stated on October 18, 2017
              someone approach the teller window and pass a note asking for money." Id.

           b. In its opening statement, the Commonwealth claimed that the robber wore glasses
              at the scene ofthe crime. [Dkt. No. 1]at 18. A witness later claimed that she
              could not recall if the defendant wore anything on his face. Id

           c. In its opening statement, the Commonwealth incorrectly stated that the robbery in
              question occurred in January 2016. [Dkt. No. 1] at 24.

   2. The evidence was insufficient to establish petitioner was the robber for the following
       reasons:



           a. A witness stated that she could not identify the race of the robber nor if the robber
              had "some sort of skin discoloration." [Dkt. No. 1] at 7.

           b. A buccal swab did not conclusively establish petitioner was the robber. [Dkt. No.
                l]at 16.

           c. The Commonwealth failed to prove that "the items that they pull [sic] from the
              girl [sic] residence were actual items the robber had on in the bank video." [Dkt.
                No. 1] at 19.

 Petitioner's claims are transcribed on dozens of pages of loose-leaf paper and are quite difficult
to understand. The Court has compiled the list of claims that follows by broadly construing
petitioner's arguments and referring to the list of claims compiled by respondent. Petitioner does
not challenge respondent's construction of his claims.
Case 1:20-cv-00177-CMH-JFA Document 32 Filed 07/29/21 Page 4 of 12 PageID# 183




            d. A bank employee could not recall whether he cleaned the bank's door handles on
                 the day of the robbery. [Dkt. No. 1] at 20.

            e. A witness stated that the clothing recovered "looks like" it "could be" the outfit
               worn by the robber but did not definitively state that the clothing was the same.
                 [Dkt. No. I]at22.

            f.   A witness stated that the robber was a black male with skin discoloration but
                 could not definitively identify the defendant. [Dkt. No. 1] at 7, 23.

            g. The Commonwealth did not prove that the residence in which the clothing
               presented at trial was found belonged to petitioner. [Dkt. No. 1] at 25.

            h. The external side of the bank door was never tested for fingerprints. [Dkt. No. 1]
                 at 26.


     3. The trial court relied on phone calls which were not in evidence. ("Judge ruled on
        evidence that wasn't there.") [Dkt. No. 1] at 8, 27.

     4. "No personal knowledge: Detective MacArthur lied under oath in a court of law" with
        regard to how she came to know petitioner's address.[Dkt. No. 1] at 10.

     5. The trial court improperly admitted fingerprint evidence because:

            a. There was insufficient evidence as to the time petitioner's fingerprint was placed
                 on the bank door. [Dkt. No. 1]at 17.

            b. The state utilizes fewer reference points in identifying fingerprints than federal
                 law enforcement authorities do. Id.


            c. The individual who cleaned the doors could have left his own fingerprints on the
               door. [Dkt. No. 1]at 12, 20.

     6. Trial counsel was ineffective because petitioner "did not get [his] motion of discovery."
        [Dkt. No. 1] at 29.

[Dkt. No. 1].

                              II. Exhaustion and Procedural Default

A.      Standard ofReview


        Before a state prisoner may file a petition for a writ of habeas corpus in federal court, the

prisoner must first exhaust his claims in the state court system. 28 U.S.C. § 2254(b)(1)(A).
Case 1:20-cv-00177-CMH-JFA Document 32 Filed 07/29/21 Page 5 of 12 PageID# 184



Indeed, a state prisoner "must give the state courts one full opportunity to resolve any

constitutional issues by invoking one complete round of the State's established appellate review

process." O'Sullivan v. Boerckek 526 U.S. 838, 845 (1999). In Virginia, to exhaust state

remedies,"a petitioner must present the same factual and legal claims raised in the [federal]

petition to the Supreme Court of Virginia either by way of(i) a direct appeal,(ii) a state habeas

corpus petition, or (iii) an appeal from a circuit court's denial of a state habeas petition."

Sparrow v. Dir.. Dep't of Corr.. 439 F.Supp.2d 584, 587(E.D. Va. 2006).

        A successfully exhausted claim may nevertheless be deemed "procedurally defaulted"

and barred from federal review if a state court denies that claim pursuant to an independent and

adequate state law ground. S^ Harris v. Reed. 489 U.S. 255,259(1989). And a federal habeas

court may deem a claim not presented to the highest state court exhausted and barred from

review "if it is clear that the claim would be procedurally barred under state law if the petitioner

attempted to present it to the state court." Baker v. Corcoran. 220 F.3d 276, 288 (4th Cir. 2000).

        Federal habeas petitioners may overcome procedural bars and receive review of their

claims through a showing ofcause and prejudice,^Grav v. Netherland. 518 U.S. 152, 162

(1996), or actual innocence,^McOuiggin v. Perkins. 569 U.S. 383, 386(2013). Additionally,

in Martinez v. Rvan. 566 U.S. 1 (2012), the Supreme Court provided habeas petitioners with an

additional avenue for relief with respect to defaulted claims of ineffective assistance of counsel.

Specifically, Martinez held that "[wjhere, under state law, claims of ineffective assistance of trial

counsel must be raised in an initial-review collateral proceeding, a procedural default will not bar

a federal habeas court from hearing a substantial claim of ineffective assistance at trial if, in the

initial-review collateral proceeding, there was no counsel or counsel in that proceeding was
Case 1:20-cv-00177-CMH-JFA Document 32 Filed 07/29/21 Page 6 of 12 PageID# 185



ineffective." Martinez. 566 U.S. at 17. To demonstrate that the underlying ineffective assistance

claim is "substantial," the petitioner must show that that claim has "some merit." Id. at 14.

B,     Analysis


        Claims 1, 3, 4, 5, and 6 were not presented to the state's supreme court.^       Ct. App.

Rec.; Record No. 190287. If petitioner were now to attempt to present those claims in a state

habeas proceeding, the claims would be barred due to the relevant statute of limitations, which

requires habeas petitions to be filed within one year of the expiration of the time to file a direct

appeal of a conviction. See Va. Code § 8.01-654(A)(2). As a result, under Fourth Circuit law,

petitioner's claims are deemed simultaneously exhausted and defaulted. See Breard v. Pruett.

134 F.3d 615,619(4th Cir. 1998)(federal habeas claims are simultaneously exhausted and

defaulted "when a habeas petitioner fails to exhaust available state remedies and the court to

which the petitioner would be required to present her claims in order to meet the exhaustion

requirement would now find the claims procedurally barred.")(internal quotation omitted).

        Petitioner implies that he is actually innocent of the crimes for which he was convicted

 but has not made a sufficient showing to excuse his procedural default on this basis. Indeed, to

 prove a claim for actual innocence and thus overcome the procedural default bar,"the petitioner

 must show that it is more likely than not that no reasonable juror would have convicted him in

light of[] new evidence." Schlup v. Delo. 513 U.S. 298, 326(1995). The Supreme Court has

"caution[ed ... that tenable actual-innocence gateway pleas are rare," and the "standard is

'demanding' and seldom met." McOuiggin v. Perkins. 569 U.S. 383, 386(2013)(citing House

 V. Bell. 547 U.S. 518, 538 (2006)).


^ Petitioner presented only two claims to the state supreme court on direct appeal:(1)a claim
 based on the sufficiency ofthe evidence adduced at trial and (2)a claim contesting the trial
court's denial of post-conviction bail. ^Ct. App. Rec.; Record No. 190287. Petitioner did not
file a habeas petition within the state court system.
Case 1:20-cv-00177-CMH-JFA Document 32 Filed 07/29/21 Page 7 of 12 PageID# 186



       Here, petitioner has not introduced any new evidence which shows his innocence ofthe

crimes for which he was convicted. He has accordingly failed to meet the high standard required

by the miscarriage ofjustice exception. ^Coleman v. Clarke. No. 2:15-cv-46, 2015 WL

10012994(E.D. Va. Nov. 16, 2015)(finding petitioner whose claims were procedurally

defaulted failed to prove entitlement to miscarriage ofjustice exception by failing to present new

evidence of his innocence).

       Petitioner makes no arguments with respect to cause for and prejudice arising from his

defaults and, with respect to his ineffective assistance claim, is not entitled to relief under

Martinez due to his failure to initiate any state habeas proceedings.^ See, e.g.. Anderson v.

Clarke. No. 2;13cv223, 2014 WL 1203032, at *5(E.D. Va. Mar. 24, 2014)("Martinez analysis is

inapplicable where the criminal defendant did not initiate any state collateral review proceeding

whatsoever.")(quoting Jones v. Pa. Bd. of Prob. & Parole. 492 F. App'x 242, 246-47(3d Cir.

2012)), appeal dismissed, 744 F. App'x 828(4th Cir. 2018).

                          III. Scope of Cognizable Claims Under § 2254

        Respondent contends that several of petitioner's claims are not properly before the Court

because they raise issues of state law not cognizable under § 2254. [Dkt. No. 28] at 5. "[I]t is


^ Even if Martinez did apply, petitioner would not be entitled to relieffor his default of Claim 6.
In that claim, petitioner asserts that his trial attorney was ineffective for his failure to provide
him a discovery motion. Petitioner does not allege, though, that his attorney's alleged failure to
provide him with the discovery motion had any effect on the outcome of his trial, let alone allege
specific facts allowing for a finding that there is a "reasonable probability" that the outcome
would have changed. The ineffective assistance claim is thus not "substantial" and would not
entitle to petitioner to any relief. Cf United States v. Oliver. 865 F.2d 600,605 (4th Cir. 1989)
(denying ineffective assistance of counsel argument where petitioner did not allege that, but for
counsel's failure to investigate insanity defense, outcome ofcriminal proceedings would have
differed); Hicks v. Dir.. Va. Den't of Corrs.. No. 7:16cv384, 2017 WL 2799315, at *(W.D. Va.
June 27, 2017)(denying ineffective assistance claim, stating "Claim 4 is entirely unsupported by
facts: [petitioner] does not allege specific favorable evidence that investigation would have
revealed, and he does not show how an investigation of Hackley would have affected the
outcome of the trial").
Case 1:20-cv-00177-CMH-JFA Document 32 Filed 07/29/21 Page 8 of 12 PageID# 187



not the province of a federal habeas court to reexamine state-court determinations on state-law

questions. In conducting habeas review, a federal court is limited to deciding whether a

conviction violated the Constitution, laws, or treaties of the United States." Estelle v. McGuire.

502 U.S. 62,67-68(1991). "Therefore, when a petitioner's claim rests solely upon an

interpretation of state case law and statutes, it is not cognizable on federal habeas review."

Weeks v. Angelone. 176 F.3d 249, 262(4th Cir. 1999).

       Although the Court does not find that every claim identified by respondent exclusively

raises state law issues, it does agree that Claim 5 does so and is thus not cognizable in federal

habeas. Indeed, in Claim 5, petitioner argues that the trial court erred in admitting fingerprint

evidence. [Dkt. No. 1] at 12, 17, 20. Questions regarding the admissibility of evidence normally

are matters of state law and procedure, and do not implicate federal constitutional issues. "It is

only in circumstances impugning fundamental fairness or infringing specific constitutional

protections that a federal question is presented." Grundler v. North Carolina. 283 F.2d 798, 802

(4th Cir. 1960). Moreover, to be cognizable on federal habeas corpus review, a claim involving

a state evidentiary ruling not only must be expressed as a constitutional deprivation, but also first

must have been argued in such terms in the state forum. Moore v. Illinois. 408 U.S. 786, 799

(1972)(due process issue concerning admission into evidence of shotgun raised for the first time

in federal petition not properly before federal court where "there [was] nothing in the record to

disclose, that due process was argued in the state courts");    also Duncan v. Henrv. 513 U.S.

364(1995)(exhaustion requirement fulfilled only where § 2254 habeas petitioner first presented

same factual and legal claims to state tribunals); Spencer v. Murrav. 18 F.3d 237, 239-40(4th

Cir. 1994)(claim regarding admissibility of evidence that neither relied upon a constitutional

provision, nor mentioned a constitutional right as infringed, did not state federal claim).



                                                 8
Case 1:20-cv-00177-CMH-JFA Document 32 Filed 07/29/21 Page 9 of 12 PageID# 188



       Petitioner has not couched his evidentiary claim in constitutional terms and has thus not

convinced the Court of its ability to consider the claim. Accordingly, even if petitioner had not

procedurally defaulted as to Claim 5, he would still be barred from relief.

                                       IV. Merits Analysis

        In light of the analysis above,the Court must assess the merits of only one claim

presented in the petition: Claim 2.

A.     Standard ofReview


        To obtain federal habeas relief, a state prisoner must demonstrate that he or she is "in

custody in violation of the Constitution or laws or treaties of the United States." 28 U.S.C.

§ 2254(a). But the Antiterrorism and Effective Death Penalty Act of 1996("AEDPA")limits a

federal court's authority to grant such relief. Pursuant to AEDPA, when a state court has

addressed the merits of a claim raised in a subsequent federal habeas corpus petition, the

reviewing federal court may not grant the petition on that particular claim unless the state court's

adjudication was(1)contrary to or an unreasonable application of clearly established federal law

or(2) was based on an unreasonable determination of the facts presented at the state court

 proceeding. 28 U.S.C. § 2254(d)(l)-(2). The question, then,"is not whether a federal court

 believes the state court's determination was incorrect but whether that determination was

 unreasonable—^a substantially higher threshold." Schriro v. Landrisan. 550 U.S. 465,473(2007)

(citing Williams v. Taylor, 529 U.S. 362,410(2000)).

        A state court's decision is "contrary to" federal law if it "arrives at a conclusion opposite

to that reached by [the United States Supreme] Court on a question oflaw or if the state court

decides a case differently than [the United States Supreme] Court has on a set of materially
indistinguishable facts." Williams v. Tavlor. 529 U.S. 362,413(2000). A federal court should
Case 1:20-cv-00177-CMH-JFA Document 32 Filed 07/29/21 Page 10 of 12 PageID# 189



 grant relief under the "unreasonable application" clause if it finds that the state court "identifies

 the correct governing legal principle from [the United States Supreme] Court's decisions but

 unreasonably applies that principle to the facts of the prisoner's case." Id.

        In determining whether a state court's decision was based on an unreasonable

 determination ofthe facts unearthed at its own proceeding, a federal court reviewing a habeas

 petition "presume[s] the [state] court's factual findings to be sound unless [petitioner] rebuts 'the

 presumption of correctness by clear and convincing evidence.'" Miller-El v. Dretke. 545 U.S.

 231, 240(2005)(quoting 28 U.S.C. 2254(e)(1)). "The Supreme Court has found state factual

 findings unreasonable under § 2254(d)(2) when the direction of the evidence, viewed

 cumulatively, was 'too powerful to conclude anything but [what the petitioner claims],' and

 when a state court's finding was 'clearly erroneous.'" Landers v. Warden. Attv. Gen, of Ala..

 776 F.3d 1288, 1294(11th Cir. 2015)(quoting Miller-El. 545 U.S. at 265).

 B,     Analysis


        In Claim Two, petitioner asserts that the evidence adduced at trial was, as a matter of law,

 insufficient to support a conviction against him. Federal habeas petitions that assert there was

 insufficient evidence to support a state court conviction should be granted only if"no rational

 trier offact could have found proof of[the petitioner's] guilt beyond a reasonable doubt."

 Jackson v. Virginia. 443 U.S. 307, 324(1979). A federal court thus may only overturn a state

 court decision if that decision was "objectively unreasonable;" it may not overturn the decision

 simply because it disagrees with the outcome. Cavazos v. Smith. 565 U.S. 1, 3(2011)(quoting

 Renico v. Lett. 559 U.S. 766, 773 (2010)). A reviewing federal court must "view[] the evidence

 in the light most favorable to the prosecution" and determine whether "any rational trier of fact




                                                   10
Case 1:20-cv-00177-CMH-JFA Document 32 Filed 07/29/21 Page 11 of 12 PageID# 190



 could have found the essential elements of the crime beyond a reasonable doubt." Jackson. 443

 U.S. at 319(citing Johnson v. Louisiana. 406 U.S. 356, 362(1972)).

        Reviewing the evidence presented at trial—a recounting of which can be found at the

 beginning of this Memorandum Opinion—^the Court of Appeals of Virginia found that "a

 rational factfinder could reasonably reject [petitioner's] theories in his defense and find that the

 totality ofthe circumstances [] proved beyond a doubt that appellant was the individual who

 entered the bank and threatened to blow it up if his demand for money was not met." Ct, App.

 Rec.


        This Court agrees. Petitioner's fingerprints were found on the bank's door despite the

 fact that petitioner had not visited the bank in his capacity as a customer in months.

 Additionally, clothing consistent with the clothing alleged to have been worn by the robber was

 found in the home at which petitioner had been staying. On this basis, the factfinder's rejection

 of petitioner's proffered theories of innocence and the appellate courts' upholding ofthat

 decision'^ were eminently reasonable and not contrary to federal law. CT Young v. Clarke. No.

 7:1 lcv201, 2011 WL 3584996, at *4(W.D. Va. Aug. 12, 2011)("While Young continues to

 maintain that he did not present a deadly weapon during the robbery, the jury was free to believe

 his admission that he committed the robbery and reject his contention that he did not use an

 actual gun."). Indeed, under the demanding Jackson standard, there can be no doubt that the

 state court's decision is entitled to deference.




 ^ The Court of Appeals of Virginia provided a reasoned explanation for its denial of petitioner's
 sufficiency ofthe evidence argument. See Ct. App. Rec. The Supreme Court of Virginia denied
 petitioner's appeal without discussion of the merits ofthe claim, thus adopting the state
 intermediate court's reasoning. See Ylst v. Nunnemaker. 501 U.S. 797, 803(1991)("Where
 there has been one reasoned state judgment rejecting a federal claim, later unexplained orders
 upholding that judgment or rejecting the same claim rest upon the same ground.").

                                                    11
Case 1:20-cv-00177-CMH-JFA Document 32 Filed 07/29/21 Page 12 of 12 PageID# 191



                                        V. Conclusion

        For the reasons stated above, respondent's Motion to Dismiss will be granted through an

 Order that will accompany this Memorandum Opinion.



 Entered this      day of                       2021.



                                                                         ~>?1 .
 Alexandria, Virginia                                   United States District Judge




                                               12
